Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of 1-5 in the reply filed on 08/09/2022 is acknowledged.
Claim 6 is now withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 08/09/2022
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
               In claim 1:
               The claim recites that a sound collection loudspeaker apparatus to be installed in a vehicle, and two or more sound collection and amplification positions are assumed to be present inside the vehicle (see lines 1-4).  Apparently,  the sound collection loudspeaker apparatus has not been installed in a vehicle yet, and the two or more sound collection and amplification positions are assumed, but not positively, to be present inside the vehicle. Accordingly, it is unclear from the claim as to what  obtains a transfer function for transfer from a desired sound source position …, an enhanced signal, and a transfer function for transfer from one or more speakers …, lines 6-10, because there is  no source positively provided in the claim to obtain such transfer functions and enhance signal, and how these transfer functions and enhance signal are  recognized by a processing circuit since the sound collection loudspeaker apparatus has not been installed in the vehicle yet.
              Apparently, the statement “from a transfer function … to the ears, lines 6-10, is directed to an intended result or purpose without providing any positive structure/element to carry out such intended result or purpose.  This makes the claim confusing.             
              Also, it is unclear from the claim as to how the  processing circuit configured to apply a filter for localizing a sound image at the sound source position to an enhanced signal … from the transfer functions, lines 5-12, since the sound collection loudspeaker apparatus has not been actually installed in the vehicle.
              Further, it is unclear whether or not the term “enhanced signal”, early recited in line 7, and the term “enhanced signal”, later recited in line 11, are the same.
              In claim 2:
               As similar to claim 1, since the sound collection loudspeaker apparatus has not been installed in the vehicle yet,  it is unclear how the processing circuit is configured to transmit, to a call destination, the enhanced signal that has not been filtered, information of a sound collection and amplification position that corresponds to that enhanced signal and is located within the vehicle, and information of a sound collection and amplification position that corresponds to a call partner and that is located outside the vehicle; and receive a voice signal from the call destination, information q1 of a sound collection and amplification position that corresponds to the voice signal and that is located within the vehicle,  as recited in lines 5-16.
              The statement “one or more sound collection and amplification positions are assumed to be present outside the vehicle”, is unclear because the recitation  “assumed to be present located inside the vehicle” in the statement does not positively defined the claimed limitation.
               In claim 3:
               The statement “wherein two or more sound collection and amplification positions are assumed to be present located inside the vehicle, lines 4-5, is confusing because the recitation “assumed to be present located inside the vehicle” does not positively defined the claimed limitation, and in this case, it does not positively define if two or more sound collection and amplification positions are located inside the vehicle.
              It is unclear whether or not the term “enhanced signal”, early recited in line 8, and the term “enhanced signal”, later recited in line 12, are the same.
             The statement “a transfer function multiplying step in which the processing circuitry applies, from a transfer function for transfer from a desired sound source position where a sound image of an enhanced signal is localized to both ears of a target person located at the sound collection and amplification position, and a transfer function for transfer from one or more speakers installed for playing back sound at the sound collection and amplification position to the ears”, lines 6-11, is unclear for the following reasons.
            It is unclear how “a transfer function for transfer from a desired sound source position” is obtained since there is no source provided in the claim to obtain this transfer function.
            It is unclear how “a transfer function for transfer from one or more speakers” is obtained as there is no source provided in the claim to obtain this transfer function.
             Apparently, the statement above is directed to an intended result or purpose without providing any positive structure/element to carry out such intended result or purpose.  This makes the claim confusing.
             In claim 4:
             The statement “wherein one or more sound collection and amplification positions are assumed to be present outside the vehicle”, lines 2-4, is unclear because the recitation  “assumed to be present located inside the vehicle” in the statement does not positively defined the claimed limitation.
             Claim 5 is rejected for the same reason  applied to claim 1 above as it includes all of limitations recited in claim 1.

              Did applicant overall intend to recite claims 1-5 as follows or similar thereto?
              1. (Suggestion) A sound collection loudspeaker apparatus the vehicle comprising: one or more speakers, two or more sound collection and amplification positions located inside the vehicle, and the apparatus comprises: 
               processing circuitry configured to: 
               obtain a transfer function for transfer from a desired sound source position where a sound image of an enhanced signal is localized to both ears of a target person located at the sound collection and amplification position, and a transfer function for transfer from the one or more speakers for playing back sound at the sound collection and amplification position to the ears; 
               from [[a]] the transfer function for transfer from [[a]] the desired sound source and the transfer function for transfer from the one or more speakers 

             2. (Suggestion) The sound collection loudspeaker apparatus according to claim 1, wherein the vehicle further comprising: one or more sound collection and amplification positions located outside the vehicle, and the circuit  the processing circuitry being further configured to: 
               transmit, to a call destination, the enhanced signal that has not been filtered, information of a sound collection and amplification position that corresponds to that enhanced signal and is located within the vehicle, and information of a sound collection and amplification position that corresponds to a call partner and that is located outside the vehicle; and 
               receive a voice signal from the call destination, information q1 of a sound collection and amplification position that corresponds to the voice signal and that is located within the vehicle, and information q2 of a sound collection and amplification position that corresponds to the call partner and that is located outside the vehicle, specify the filter to apply to the enhanced signal from the information q1 and q2, and output the voice signal.

               3. (Suggestion) A sound collection loudspeaker method, implemented by a sound collection loudspeaker apparatus that includes processing circuitry, provided in a vehicle, wherein the vehicle comprising: one or more speakers,  two or more sound collection and amplification positions 
             obtaining, by the processing circuit,  a transfer function for transfer from a desired sound source position where a sound image of an enhanced signal is localized to both ears of a target person located at the sound collection and amplification position, and a transfer function for transfer from the one or more speakers for playing back sound at the sound collection and amplification position to the ears;
              the transfer function for transfer from [[a]] the desired sound source position and the transfer function for transfer from the one or more speakers the enhanced signal, and outputting the enhanced signal that has been filtered to the speaker, 
             wherein the enhanced signal is a signal in which a target sound emitted from the sound collection and amplification position has been enhanced from a signal collected by the one or more microphones.
             4. (Suggestion) The sound collection loudspeaker method according to claim 3, wherein the vehicle further comprising: one or more sound collection and amplification positions located outside the vehicle, and the method comprises: 
             transmitting by 
             receiving by 
             5. (suggestion) A non-transitory computer-readable recording medium stored thereon a program, when executed by a computer, causing [[a]] the computer to function as the sound collection loudspeaker apparatus according to claim 1.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 5 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because claim 5 is drawn to a computer readable medium having stored thereon a program, where the computer readable medium can be transitory, i.e., is not explicitly limited as disclosed as only being non-transitory computer readable media; therefore, the computer readable medium can be a signal, a carrier wave, or a data structure, per se, which are non-statutory and thus fail to fall within a statutory category of invention.  Applicant should note that adding "non-transitory" to the claim to limit a claimed computer readable medium to being statutory would be acceptable.
          A claim directed to a signal, a carrier wave, or a data structure, per se, is non-statutory because it is not:  
          A process, or
          A machine, or
          A manufacture, or
          A composition of matter.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1- is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 3790042 document (hereafter referred to as JP42).  See the translation attached herewith.
  Regarding claim 1,  JP42, according to Figs. 1-5, discloses a sound collection loudspeaker apparatus installed in a vehicle (see Fig 1), 
 wherein the vehicle (see Fig. 1) comprising: two or more sound collection  and amplification positions (see positions of front seats 51, 52 and rear seat 53 as two or more sound collection  and amplification positions) located inside the vehicle (see Fig. 2A or 2B), and the apparatus (see Figs. 1 or 3) comprises: 
    processing circuitry (see filters 62 in Fig. 1 or filters 13 in Fig. 3)  configured to: 
    from a transfer function (see transfer function in equations 1 and 2) for transfer from a desired sound source position (see position of sound source 71 in Fig. 1 or  sound source 12 in Fig. 3) where a sound image (12) of an enhanced signal is localized to both ears of a target person (both ears of the person shown in Fig. 3) located at the sound collection and amplification position (position of seat 51, 52 or 53), and a transfer function for transfer (see transfer functions in equations 3 and 4) from one or more speakers (speakers 61 in Fig. 1 or speaker 11 in Fig. 3) installed for playing back sound at the sound collection and amplification position (position of seat 51, 52 or 53) to the ears (see Fig. 1 or 3), apply a filter for localizing a sound image at the sound source position to an enhanced signal (see characteristic or coefficients of filters 62 in Fig. 1 or 13 in Fig. 3 are controlled based on transfer functions according to  equations 1-4 to localize the sound image, paragraph 0003 of translation and/or see paragraphs 0008-0011 of the translation), and outputs the enhanced signal that has been filtered to the speaker (see filtered signals outputted from filters 62 in Fig. 1 or filters 13 in Fig. 1 as enhanced signal and transmitted to speakers 61 in Fig. 1 or 11 in Fig. 3), wherein the enhanced signal (filtered signal outputted from 62 or 13) is a signal in which a target sound emitted from the sound collection and amplification position (position of seat 51, 52 or 53) has been enhanced from a signal collected by the one or more microphones (14a, 14b), see paragraphs 0003 and 0007-0011 for details.
 Regarding claim 3,  see the rejection applied to claim 1 above as limitations recited in claim 3 are directed to the corresponding functional operation of the apparatus recited in claim 1.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over  JP 3790042 document (hereafter referred to as JP42).
             JP42, according to Figs. 1 and 3, discloses all of limitations recited in claim 5 which includes the apparatus of claim 1 (see the rejection applied to claim 1 above) except for the use of  a computer-readable recording medium stored thereon  a program for causing a computer to function as the sound collection loudspeaker apparatus according to claim 1.
            However,  implementing of the functional operation of the device by mean of instructions or computer executable program stored in a memory or a non-transitory readable recording medium  and a processor/computer to execute the instructions/program to perform the functional operation of the device/apparatus is well known in the art (Official notice)  for purpose of utilizing the functional operation of the device effectively in the field of computer technology.
           Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to implement the functional operation of the device/apparatus disclosed by  JP42 by mean of computer executable instructions stored on the memory or non-transitory computer readable storage medium and be executed by the processor, as well known in the art (Official notice is hereby taken), in order to make function operation in the device/apparatus of JP42 to be used effectively in the field of computer technology and thereby to make device compatible.

Allowable Subject Matter
Claim 2 and 4 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 2 and 4 are allowable over the prior art of record because the prior art of record because the prior art of record including JP 3790042 as the closest prior art which is directed to a similar subject mater of the claimed invention, including all of  claimed limitations recited in each of claims 2 and 4 (see the 102 rejection above).  However, there is at least a difference between the closest prior art and the claimed invention  that the closest prior art fails to include claimed features comprising:  the processing circuit being further configured to: transmit, to a call destination, the enhanced signal that has not been filtered, information of a sound collection and amplification position that corresponds to that enhanced signal and is located within the vehicle, and information of a sound collection and amplification position that corresponds to a call partner and that is located outside the vehicle; and receive a voice signal from the call destination, information q1 of a sound collection and amplification position that corresponds to the voice signal and that is located within the vehicle, and information q2 of a sound collection and amplification position that corresponds to the call partner and that is located outside the vehicle, specify the filter to apply to the enhanced signal from the information q1 and q2, and output the voice signal, as further recited in claim 2  or similarly recited in method claim 4.  
            Other references of the prior art of record are also related to a similar concept of the claimed invention, but none of them suggests nor fairly teaches any feature or obvious improvement that is directed to the above claimed features identified as the difference between the closest prior art and the claimed invention so that it can be relied upon to modify the closest prior art to derive the claimed invention as recited in each of claims 2 and 4.  Therefore, claims 2 and 4 are allowable over the prior art of record.
                                                   Cited References
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references cited herewith are directed to a similar concept of the claimed invention which mainly includes an apparatus installed in a vehicle having at least a microphone to collect sound, at least a speaker to output processed sound, and processing unit to process and/or filter sound from sound source and/or sound collected by the microphone based on transfer functions and to supply to processed/filtered sound to the speaker.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANG V TRAN whose telephone number is (571)272-7595. The examiner can normally be reached Mon-Fri: 7:00 AM -7:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on 571-272-1210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THANG V TRAN/Primary Examiner, Art Unit 2688